

Exhibit 10.3
























 


 
Ball Corporation
 
2005 Deferred Compensation Plan
 
For Directors
 


Effective January 1, 2005
 













--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors





Article I
 
Establishment and Purpose
1
   
Article II
 
Definitions 
1
   
Article III
 
Eligibility and Participation
8
   
Article IV
 
Deferral Elections
8
   
Article V
 
Modifications to Payment Schedules
11
   
Article VI
 
Company Awards
12
   
Article VII
 
Valuation of Account Balances; Investments
13
   
Article VIII
 
Distributions and Withdrawals
14
   
Article IX
 
Administration
16
   
Article X
 
Amendment and Termination
18
   
Article XI
 
Informal Funding
20
   
Article XII
 
Claims
20
   
Article XIII
 
General Conditions
23












--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






Article I
Establishment and Purpose


Ball Corporation (the “Company”) has maintained and will continue to maintain
the Ball Corporation 2002 Deferred Compensation Plan for Directors and
predecessor deferred compensation plans (the “Grandfathered Plans”).


The Company hereby adopts the Ball Corporation 2005 Deferred Compensation Plan
For Directors, restated as of April 26, 2006 (the “Plan”). The purpose of the
Plan continues to be to attract and retain qualified Directors by providing such
Directors the opportunity to defer receipt of the cash portion of annual
incentive retainers, fees, and other specified cash compensation specified by
the Human Resources Committee (the “HR Committee”) of the Board of Directors.


In December, 2005, the Company adopted an interim document in response to
proposed Treasury regulations published on October 4, 2005, that required the
Company to adopt written amendments prior to December 31, 2005, with respect to
items of transition relief described in Notice 2005-1 and that expired on
December 31, 2005. The interim document was intended to satisfy the amendment
requirements of the proposed regulations without the amendment constituting a
“material modification” to the Grandfathered Plans, but subject to restatement
in 2006 to reflect the requirements of Code Section 409A. Accordingly, the
Company adopts this Plan document, as of the date set forth on the signature
page below and effective as of the Effective Date, to comply with the
requirements of Code Section 409A.


The plan is intended to be an unfunded arrangement providing deferred
compensation to eligible Directors in accordance with provisions of Code
Section 409A.




Article II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the Company’s payment obligation to a Participant as
determined under the terms of the Plan. The Plan Administrator may maintain an
Account to record the total obligation to a Participant and component Accounts
to reflect amounts payable at different times and in different forms pursuant to
the terms of a Participant’s Deferral Election. Without limiting the Plan
Administrator’s authority to establish Accounts as it deems necessary, Accounts
may include, for each Participant, (i) Separation Accounts, (ii) Specified Date
Accounts, and/or (iii) any other Account deemed necessary by the Plan
Administrator to properly administer the Plan. Reference to an Account means any
such Account established by the Plan Administrator, as the context requires.
Accounts are intended to constitute unfunded obligations of the Company within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.




Page 1 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
Accounts under this Plan shall reflect only those amounts considered to be
Deferrals as defined in this Plan. The provisions of this Plan shall apply only
to such Accounts and shall not apply to any Grandfathered Plan accounts.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
amount of the Company’s payment obligation from such Account as of the most
recent Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive benefits to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if:




 
(a)
the Participant has not designated a natural person or trust as Beneficiary, or




 
(b)
all designated Beneficiaries have predeceased the Participant.




 
A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless (i) the Participant designates such person as a Beneficiary
after dissolution of the marriage or (ii) such interest is ordered under a
domestic relations order described in Section 8.8.



2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change in Control occurs on the date on which there is (i) a
change in the ownership of the Company, (ii) a change in the effective control
of the Company or (iii) a change in the ownership of a substantial portion of
the Company’s assets. For purposes of this Section, a change in ownership of the
Company occurs on the date on which any one person or more than one person
acting as a group acquires ownership of stock of the Company that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. A change in the
effective control of the Company occurs on the date on which either (i) a person
or more than one person acting as a group acquires ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company or (ii) a majority of members of the Company’s Board of Directors is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election. A change in the
ownership of a substantial portion of assets occurs on the date on which any one
person or more than one person acting as a group acquires assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.


Page 2 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors








 
Reference to the Company under this Section 2.6 also shall mean Affiliates for
whom a Participant is providing services at the time of a Change in Control
affecting such Affiliate.




 
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.



2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.9
Code Section 409A. Code Section 409A means Section 409A of the Code, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.10
Company. Company means Ball Corporation.



2.11
Company Award. Company Award means a credit by the Company to a Participant’s
Account(s) in accordance with the provisions of Article VI of the Plan. Except
as otherwise provided in Article VI, Company Awards are credited at the sole
discretion of the Company and the fact that a Company Award is credited in one
year shall not obligate the Company to continue to make such Company Award in
subsequent years.



2.12
Compensation. Compensation means the non-equity portion of annual incentive
retainers and other remuneration for fees and services performed as a Director
as determined by the HR Committee of the Board of Directors. Compensation shall
not include any compensation that has been previously deferred under this Plan
or any other arrangement subject to Code Section 409A, or accounts maintained
under the Grandfathered Plans.



2.13
Death Benefit. Death Benefit means payment to a Participant’s Beneficiary(ies)
due to the death of the Participant. Death Benefits will be paid in accordance
with Section 8.3.



2.14
Deferral. Deferral means the credits to a Participant’s Accounts attributable to
deferrals of Compensation described in Prop. Treas. Reg. Section 1.409A-1(b)(1)
and Earnings on such amounts as provided in Prop. Treas. Reg.
Section 1.409A-1(b)(2), except where the context of the Plan clearly indicates
otherwise.



2.15
Deferral Election. Deferral Election means an agreement between a Participant
and the Company specifying any or all of the following: (i) the amount of each
component of Compensation subject to the Deferral Election; (ii) investment
allocation described in Section 7.2; and (iii) Payment Schedule. The Plan
Administrator may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component.




Page 3 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
A Deferral Election must be submitted to the Company in accordance with the Plan
and under procedures established by the Plan Administrator from time to time. A
Deferral Election may be modified by a subsequent investment reallocation
described in Section 7.2, or payment modification described in Article V
submitted to the Company in accordance with the terms of this Plan and
procedures adopted by the Plan Administrator.




 
The Plan Administrator may reduce a Participant’s Deferral Election as necessary
to permit sufficient non-deferred Compensation from which the Company may
satisfy a Participant’s obligations regarding welfare plans and from which to
satisfy tax withholding obligations, and/or to conform the Deferral Election and
the Plan to applicable law.



2.16
Director. Director means a non-employee member of the Board of Directors of the
Company.



2.17
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.18
Effective Date. Effective Date means January 1, 2005, with respect to
Compensation “deferred” on or after such date. Deferrals of Compensation that
was earned and vested as of December 31, 2004, and credited to a Participant’s
account under the Ball Corporation 2002 Deferred Compensation Plan For Directors
shall not be subject to this Plan, even if such deferrals were credited to a
Participant after December 31, 2004.



2.19
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.20
Participant. Participant means a Director who has received notification of his
or her eligibility to defer Compensation under the Plan under Section 3.1 and
any other person with an Account Balance greater than zero, regardless of
whether such individual continues to be a Director of the Company. A
Participant’s continued participation in the Plan shall be governed by
Section 3.2 and Section 3.3 of the Plan.



2.21
Payment Schedule. Payment Schedule means the date as of which payment under the
Plan will commence and the form in which such payment will be made.




 
(a)
Separation Payments. A Participant may elect a Deferral Election that
establishes a Separation Account the number of years following Separation from
Service when payment will be made from the Account (e.g., “Third year following
Separation from Service”). Subject to the payment rules set forth below, payment
under such an election will be made on or after January 1 of the specified year.
If no payment year is specified, payment will be made in the year following the
year in which the Participant’s Separation from Service occurs.




   
The following rules apply to any Payment Schedule commencing in the year
following the year in which a Participant’s Separation from Service occurs. If
the


Page 4 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






   
Separation from Service occurs prior to July 1, payment will be made on or after
January 1 of the following year. If the Separation from Service occurs on or
after July 1, payment will be made on or after July 1 of the following year.
Payments delayed to a date later than the dates specified in the preceding
sentence pursuant to the provisions of Sections 8.5 and 8.9 will be treated as
payments made as of such specified dates.




   
Payment will be made in a single lump sum unless the Participant specifies an
alternative form of payment in the Deferral Election establishing a Separation
Account. Alternative forms of payment include (i) a lump sum payment between 0%
and 100% of the Account Balance and (ii) any remaining Account Balance payable
in a series of substantially equal annual installments from two (2) to fifteen
(15) years. For purposes of Article V, (i) each lump sum payment and (ii) each
series of substantially equal installments will be treated as separate forms of
payment and any series of substantially equal annual installments will be
treated as a single form of payment. If a partial lump sum is paid, and unless
the Participant specifies an alternative commencement date for the installment
payments or modifies the installments pursuant to Article V, the payment
commencement date for the installments will be the first anniversary of the lump
sum payment commencement date.




 
(b)
Specified Date Payments. Payment from a Participant’s Specified Date Account
will be made on or after January 1 of the year specified under the elections
described in Section 4.5.




   
Payment will be made in a single lump sum unless the Participant specifies an
alternative form of payment in his first Deferral Election. Alternative forms of
payment include (i) a lump sum payment between 0% and 100% of the Account
Balance and (ii) any remaining Account Balance payable in a series of
substantially equal annual installments from two (2) to fifteen (15) years. For
purposes of Article V, (i) each lump sum payment and (ii) each series of
substantially equal installments elected by the Participant will be treated as
separate forms of payment and any series of substantially equal installments
will be treated as a single form of payment. If a partial lump sum is paid, and
unless the Participant specifies an alternative commencement date for the
installment payments or modifies the installments pursuant to Article V, the
payment commencement date for the installments will be the first anniversary of
the lump sum payment commencement date.




 
(c)
Death Payments. Payment will be made from all Accounts according to the Payment
Schedule in effect for each such Account, except that the commencement date
under such Payment Schedules on or after January 1 of the year following the
year in which the Participant’s death occurs.



2.22
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on


Page 5 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
the satisfaction of preestablished organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months in which the Participant performs services for the Company.
Organizational or individual performance criteria are considered preestablished
if established not later than ninety (90) days after the commencement of the
period of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation may include payments based on performance
criteria that are not approved by the Board of Directors, a committee of the
Board or by the stockholders of the Company. Performance-Based Compensation does
not include any amount or portion of any amount that will be paid either
regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria is established.
Performance criteria may be subjective but must relate to the performance of the
Participant, a group of Employees and/or Directors that includes the Participant
or a business unit (which may include the Company) for which the Participant
provides services. The determination that any subjective performance criteria
have been met shall not be made by the Participant or by a family member of the
Participant, or by a person under the supervision of the Participant or a
Participant’s family members where any amount of the compensation of such person
is controlled in whole or in part by the Participant or such family member.
Compensation based on Company stock performance may constitute Performance-Based
Compensation if it is based solely on an increase in the value of such stock
after the date of grant or award. The determination of whether Compensation
qualifies as “Performance-Based Compensation” will be made in accordance with
Prop. Treas. Reg. Section 1.409A-1(e) and subsequent guidance.



2.23
Plan. Plan means the Ball Corporation 2005 Deferred Compensation Plan For
Directors, as amended from time to time.



2.24
Plan Administrator. Plan Administrator means the Deferred Compensation Committee
of the Company, acting pursuant to the powers and authority granted under
Section 9.1 of the Plan.



2.25
Plan Year. Plan Year means January 1 through December 31.



2.26
Separation Account. Separation Account means an Account established under a
Deferral Election, as described in Section 4.4 to record an amount payable to a
Participant due to his or her Separation from Service and the year in which
payment from such Separation Account will be made. A Participant may establish
and maintain at any one time no more than the maximum number of Separation
Accounts specified by the Plan Administrator.



2.27
Separation from Service. A Director incurs a Separation from Service upon
termination of service with the Board of Directors of the Company for any
reason. The occurrence of a Separation from Service is determined by the Plan
Administrator under the facts and circumstances and in accordance with Code
Section 409A. A former Director shall not be considered to have terminated
service with the Board of Directors if he or she


Page 6 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
continues to provide more than “insignificant services” as defined in Prop.
Treas. Reg. Section 1.409A-1(h)(ii).



2.28
Specified Date Account. Specified Date Account means an Account established
under a Deferral Election, as described in Section 4.5 to record an amount
payable to a Participant in a year specified in such Deferral Election according
to the Payment Schedule in effect for such Account. A Participant may establish
and maintain at any one time no more than the maximum number of Separation
Accounts specified by the Plan Administrator.



2.29
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Prop. Treas. Reg. Section 1.409A-1(d).



2.30
Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s or Beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary. For example, the imminent foreclosure of or eviction from the
Participant’s or Beneficiary’s primary residence may constitute an Unforeseeable
Emergency. In addition, the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medication, may constitute an Unforeseeable Emergency. Finally, the need to pay
for the funeral expenses of a spouse or a dependent (as defined in Code
Section 152(a)) may also constitute an Unforeseeable Emergency. Except as
otherwise provided in this Section, the purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting a distribution
under Section 8.4 of the Plan is to be determined by the Plan Administrator
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be reimbursed through insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under this Plan.



2.31
Valuation Date. Valuation Date shall mean each Business Day selected by the Plan
Administrator, in its discretion, for determining the value of Accounts.






Page 7 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors





Article III
Eligibility and Participation


3.1
Eligibility and Participation. A Director becomes eligible to file a Deferral
Election upon receipt of notification of eligibility from the Plan
Administrator. Such Director becomes a Participant upon the earlier to occur of
(i) a credit of Company Awards under Article VI or (ii) filing his or her
initial Deferral Election in accordance with Article IV.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Awards, subject to the terms of the Plan, for as long as
such Participant is a Director. On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Accounts are
greater than zero and during such time may continue to make investment elections
under Article VII. An individual shall cease participation in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.



3.3
Revocation of Future Participation. Notwithstanding the provisions of
Section 3.2, the Plan Administrator may, in its discretion, revoke such
Participant’s eligibility to make future deferrals under this Plan. Such
revocation will not affect in any manner a Participant’s Accounts or other terms
of this Plan.





Article IV
Deferral Elections


4.1
Deferral Elections, Generally. A Director shall make a Deferral Election by
completing and submitting a deferral agreement during the enrollment periods
established by the Plan Administrator and in the manner specified by the Plan
Administrator. The Deferral Election shall designate a dollar amount or whole
percentage of Compensation to be deferred.




 
Deferral Elections are considered to be effective on the date they become
irrevocable as of the dates set forth in Section 4.2 unless the form of Deferral
Agreement provided by the Plan Administrator specifies an earlier date.
Notwithstanding the foregoing, a Deferral Election may be suspended in the event
of an Unforeseeable Emergency (regardless of whether a payment is made to the
Participant due to such Unforeseeable Emergency). A Deferral Election that is
not timely filed with respect to a service period or component of Compensation
shall be considered void and shall have no effect with respect to such service
period or Compensation.




 
The HR Committee of the Board of Directors, in its sole discretion, may specify
the components of Compensation subject to deferral. The Plan Administrator may
establish a minimum or maximum deferral amount for each component of
Compensation and the timing of submission of Deferral Elections with respect to
such Compensation.




Page 8 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors





4.2
Timing Requirements for Deferral Elections.




 
(a)
First Year of Eligibility. A Director may submit a Deferral Election within
thirty (30) days of receipt of the notification of his or her eligible status
under Section 3.1. The Deferral Election described in this paragraph becomes
irrevocable on the first day following such 30th day. A Director may file a
Deferral Election under this Section 4.2(a) only if he or she does not
participate in any other “account balance plan” as defined in Prop. Treas. Reg.
Section 1.409A-1(c)(i)(A) maintained by the Company or an Affiliate, other than
as permitted in Prop. Treas. Reg. Section 1.409A-1(c)(ii).




   
A Deferral Election filed under this Section 4.2(a) applies to Compensation
earned on and after the date the Deferral Election becomes irrevocable. For
Compensation that is earned based upon a specified performance period (e.g.,
over a calendar year), where a Deferral Election is made in the first year of
eligibility but after the beginning of the service period, the election will be
deemed to apply to Compensation paid for services performed subsequent to the
election if the election applies to the portion of the Compensation equal to the
total amount of the Compensation for the service period multiplied by the ratio
of the number of days remaining in the performance period after the Deferral
Election becomes irrevocable over the total number of days in the service
period.




   
Eligibility to submit a Deferral Election during the thirty (30)-day period
specified in this Section 4.2(a) shall not preclude a Director from also filing
any Deferral Elections in accordance with Section 4.2(b) through (g) during or
after such thirty (30)-day period.




 
(b)
Fees and Other Non-Performance-Based Compensation. A Participant may defer
Compensation (other than Performance-based Compensation) by filing a Deferral
Election no later than December 31 of the year prior to the year in which such
Compensation is earned. A Deferral Election described in this paragraph shall
become irrevocable with respect to such Compensation as of January 1 of the year
in which such Compensation is earned.




 
(c)
Performance-Based Compensation. A Deferral Election may be filed with respect to
Performance-Based Compensation, provided that:




 
(1)
the Participant performs services continuously from a date no later than the
date upon which the performance criteria for such Performance-Based Compensation
are established through a date no earlier than the date upon which the
Participant submits a Deferral Election;




 
(2)
the Deferral Election is submitted at the times and in the manner established by
the Plan Administrator, but in no event later than the date that is six (6)
months before the end of the performance period during which such
Performance-Based Compensation is earned; and


Page 9 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors








 
(3)
in no event may an election to defer Performance-Based Compensation be made
after such Performance-Based Compensation has become both substantially certain
to be paid and readily ascertainable.




   
A Deferral Election becomes irrevocable with respect to Performance-Based
Compensation as of the day immediately following the latest date described in
paragraph (c)(2).




   
Nothing in Section 4.2(a) shall preclude a Director from filing a Deferral
Election in his initial year of eligibility under this Section 4.2(c), even if
such election is made later than thirty (30) days after notification of
eligibility under Section 3.1.




 
(d)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Prop. Treas. Reg. Section 1.409A-1(b)(4) may be deferred
under a Deferral Election filed not later than twelve (12) months prior to the
date on which the substantial risk of forfeiture lapses. The Payment Schedule
for such Deferral must specify a commencement date no earlier than five (5)
years after the forfeiture restriction lapses.




 
(e)
Deferral Election With Respect to Certain Forfeitable Rights. With respect to a
legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least twelve (12) months from the date the Participant obtains the legally
binding right, an election to defer such Compensation may be made on or before
the 30th day after the Participant obtains the legally binding right to the
Compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse. The
Deferral Election described in this paragraph becomes irrevocable after such
30th day.




 
(f)
Deferral Under Non-Elective Arrangement. An arrangement satisfying the
requirements of Prop. Treas. Reg. Section 1.409A-2(a)(12) shall be treated as a
valid Deferral Election subject to the terms of the Plan if such agreement
(i) incorporates the provisions of this Plan document by reference or conduct,
(ii) is classified as an “individual account plan” under Code Section 409A, and
(iii) otherwise complies with Code Section 409A.




 
(g)
2005 Elections. The Plan Administrator has the authority, effective January 1,
2005 to allow any or all Participants to make or modify a Deferral Election with
respect to deferrals subject to Code Section 409A, which relate all or in part
to services performed prior to December 31, 2005. Such election or modification
must be filed with the Plan Administrator no later than March 15, 2005.



4.3
“Evergreen” Deferral Elections. The Plan Administrator may provide in the form
of Deferral Election that such Deferral Election remain in effect until
terminated or


Page 10 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
modified by the Participant. Such “evergreen” Deferral Elections become
effective with respect to an item of Compensation on the date such election
becomes irrevocable under Section 4.2. A Participant whose Deferral Election is
suspended due to an Unforeseeable Emergency will be required to file a new
Deferral Election under this Article IV in order to continue making Deferrals
under the Plan.



4.4
Separation Account Elections. A Participant’s Deferral Election may establish
one or more Separation Accounts (up to the maximum number of such Accounts
established by the Plan Administrator) from which payment will be made due to a
Participant’s Separation from Service. The Deferral Election establishing a
Separation Account shall specify the Payment Schedule for such Account.



4.5
Specified Date Account Elections. A Participant’s Deferral Election may
establish one or more Specified Date Accounts (up to the maximum number of such
Accounts established by the Plan Administrator). The Deferral Election
establishing a Specified Date Account shall specify the Payment Schedule for
such Account. A Deferral Election may allocate Deferrals to one or more
Specified Date Accounts, provided that the payment commencement date for such
Accounts occurs on or after the first day of the third Plan Year after the Plan
Year to which the Compensation subject to the Deferral Election is earned. If a
Deferral Election would result in an allocation of Deferrals to a Specified Date
Account with a payment date occurring earlier than the minimum deferral period,
such allocation will be treated as an unallocated Deferral, subject to the
provisions of Section 4.6.



4.6
Unspecified Deferral Allocations. Deferrals that are not allocated to a
Separation Account or Specified Date Account under the terms of a Deferral
Election will be allocated to the Separation Account with the earliest payment
commencement year.




 
If a Separation Account has not been established, the Administrator shall
establish a Separation Account to receive such Deferrals. Subject to the
modification rules under Article V, such Account will be payable in a single
lump sum in the year following the year in which the Participant’s Separation
from Service occurs.



4.7
Deductions from Pay. The Plan Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Deferral election will be deducted from a Participant’s Compensation.





Article V
Modifications to Payment Schedules


5.1
Participant’s Right to Modify. Subject to Section 5.2, a Participant may modify
the Payment Schedule with respect to an Account, provided such modification
complies with the requirements of Sections 5.1(a) and (b).




Page 11 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
(a)
Time of Election. The date on which a modification election is submitted to the
Plan Administrator must be at least twelve (12) months prior to the January 1 or
July 1 on which payment commences under the Payment Schedule in effect prior to
modification, and (ii) the date payments commence under the modified Payment
Schedule occurs no earlier than five (5) years after the January 1 or July 1 of
the year the payment would have commenced under the Payment Schedule in effect
prior to the effective date of the modification. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.




 
(b)
Effective Date. A modification election described in Section 5.1(a) becomes
effective on the date that is twelve (12) months after the date the modification
is filed with the Plan Administrator. Until such modification election becomes
effective, payment will be made in accordance with the Payment Schedule in
effect prior to such modification.




 
(c)
Effect on Other Accounts. An election to modify a Payment Schedule is specific
to the Specified Date or Separation Account to which it applies, and shall not
be construed to affect the Payment Schedules of any other Accounts.




 
(d)
Effect of Modification Election Upon Death or Unforeseeable Emergency. A
modification election described in this Section shall have no effect on the
commencement date of payments due to death or Unforeseeable Emergency.



5.2
Modifications Authorized Under Notice 2005-1 and Proposed Regulations.
Notwithstanding any provision of this Plan to the contrary, during calendar
years 2005 and 2006, a Participant may modify any Payment Schedule of any
Account without regard to the requirements of Section 5.1(a) and (b); provided,
however, that any modification election submitted during 2006 purporting to
modify an Account with a Payment Schedule commencing during 2006 or which would
cause the commencement date of the Payment Schedule for an Account to be
accelerated into 2006 shall be null and void to the extent such election is
inconsistent with this paragraph. The Plan Administrator has the authority to
prescribe the time and manner under which such modifications may be made.





Article VI
Company Awards


6.1
Company Awards. The HR Committee of the Board of Directors or the Plan
Administrator, if such authority is delegated, may, in its sole and absolute
discretion, authorize Company Awards to one, some, or all of the Participant(s)
in an amount determined in its sole and absolute discretion. A Company Award may
be made at any time during the calendar year and may consist of “matching”
contributions. The HR Committee of the Board of Directors or its delegate shall
be under no obligation to make


Page 12 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
contributions to the Plan unless the Company has entered into a separate
agreement (such as an employment agreement) to make such contributions.



6.2
Vesting. Company Awards and the Earnings thereon, shall vest in accordance with
the vesting schedule(s) established by the Plan Administrator at the time that
the Company Award is made. The unvested portion shall be forfeited upon
Separation from Service. The Plan Administrator may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Award or
restore any forfeiture. Notwithstanding the foregoing, any decision to
accelerate vesting with respect to a Participant subject to SEC Rule 16b shall
be approved by the HR Committee of the Board of Directors.





Article VII
Valuation of Account Balances; Investments


7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Deferral
election. Company Awards shall be credited accordance with the provisions of
Article VI, as determined by the Plan Administrator. Account Balances will be
adjusted as of each subsequent Valuation Date to reflect Earnings and payments
since the previous Valuation Date. Valuation of Accounts shall be performed
under procedures approved by the Plan Administrator.



7.2
Earnings Credit. Subject to the Plan Administrator’s procedures for valuing
payments from the Plan, each Account will be credited with earnings on each
Business Day, based upon the Participant’s allocation of Deferrals among a menu
of investment options selected in advance by the Plan Administrator.




 
(a)
Investment Options. Investment options will consist of actual investments, which
may include stocks, bonds, mutual fund shares and other investments. The Plan
Administrator, in its sole discretion, shall be permitted to add or remove
Investment Funds from the Plan menu from time to time provided that any such
additions or removals of Investment Funds shall not be effective with respect to
any period prior to the effective date of such change.




   
A Participant’s investment allocation constitutes a deemed, not actual,
investment among the investment options comprising the investment menu. At no
time shall a Participant have any real or beneficial ownership in any investment
option included in the investment menu, nor shall the Company or any trustee
acting on its behalf have any obligation to purchase actual securities as a
result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances and the amount of the Company’s corresponding
payment obligation under the terms of the Plan.




Page 13 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
(b)
Participant Allocations. A Participant’s Deferral Election shall specify the
manner in which future Deferrals credited to each Account will be invested.
Deferrals may be allocated among the investment options in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Plan Administrator, the next Business Day. The investment allocation will
remain in effect until the Participant modifies the investment allocation in
accordance with procedures adopted by the Plan Administrator.




   
Participants may reallocate current Account Balances among the investment
options in increments of 1% by filing a new allocation election at the time and
in the form specified by the Plan Administrator. The Participant’s investment
allocation will become effective on the same Business Day or, in the case of
asset allocations received after a time specified by the Plan Administrator, the
next Business Day. The allocation election shall apply prospectively to the
Account or Accounts identified in the election.




 
(c)
Unallocated Deferrals and Accounts. If any portion of a Deferral or Account
Balance has not been allocated to an investment option, such portion shall be
invested in an option, the primary objective of which is the preservation of
capital.





Article VIII
Distributions and Withdrawals


8.1
Separation Account Payments. Payments will be made from all Separation Accounts
according to the Payment Schedule specified in Section 2.21(a). The amount of
the payments will be based on the Separation Account Balance and will be paid in
accordance with the provisions of Section 8.6.



8.2
Specified Date Account Payments. The Account Balance of each Specified Date
Account will be paid in accordance with the Payment Schedule in effect for such
Account and the provisions of Section 8.6.



8.3
Death Benefit. If payments have commenced from a Participant’s Accounts as of
the time of the Participant’s death, the Beneficiary(ies) will continue to
receive the remaining payments under the Payment Schedule in effect for such
Account. If payments have not commenced from an Account, payment will be made in
accordance with the Payment Schedule for a death benefit described in
Section 2.21(c).



8.4
Unforeseeable Emergency. A Participant may submit a written request to the Plan
Administrator to receive a distribution from his or her Account Balance(s) if
the Participant experiences an Unforeseeable Emergency. Distributions of amounts
in the event of an Unforeseeable Emergency are limited to the extent reasonably
needed to


Page 14 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
satisfy the emergency need which cannot be met with other resources of the
Participant. The amount of such distribution shall be subtracted first from the
Participant’s Separation Account with the latest payment commencement date until
depleted and then from the next latest Separation Accounts and then Specified
Date Accounts.




 
A withdrawal by a Participant who is a “16b Officer” must be approved by the HR
Committee of the Board of Directors.



8.5
Valuation and Payment. Payment of benefits under the Plan will be based on the
valuation of the applicable Account Balance as of the Valuation Date specified
by the Plan Administrator in its discretion.




 
Payment is treated as made upon the payment commencement date under the
applicable Payment Schedule if the payment is made on or after such date in the
same calendar year or, if later, by the 15th day of the third calendar month
following the date specified under the arrangement. If a calculation of the
amount of the payment is not administratively practical due to events beyond the
control of the Participant, the payment will be treated as made upon the date
specified under the Payment Schedule if the payment is made during the first
calendar year in which the payment becomes administratively practicable.



8.6
Installments; Declining Balance Calculation. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b):




 
(a)
equals the Account Balance as of the Valuation Date and




 
(b)
equals the remaining number of installment payments.



8.7
“De Minimis Account” Balance. Any provision in this Plan to the contrary
notwithstanding, payment to a Participant or Beneficiary will be made in a
single lump sum, provided (i) the payment accompanies the entirety of the
Participant’s interest in the Plan and all similar arrangements that constitute
a nonqualified deferred compensation arrangement under Prop. Treas. Reg.
Section 1.409A-1(c); (ii) the payment is made on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service, or the 15th day of the third month following the Participant’s
Separation from Service; (iii) the payment is not greater than $25,000. Any
Payment Schedule contrary to the provisions of this Section 8.7 shall be null
and void.



8.8
Domestic Relations Order. Notwithstanding any benefit, Payment Schedule or other
provision of this Plan regarding the time and form of payment, the Plan
Administrator may pay all or a portion of a Participant’s Accounts to an
“alternate payee” as specified under the terms of a domestic relations order
(defined in Code Section 414(p)(1)(B)). If a time or form of payment is not
specified in such order, payment will be made to such alternate payee(s) in a
single lump sum as soon as is administratively practical following


Page 15 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
the Plan Administrator’s determination that the order meets the requirements of
this Section 8.8.



8.9
Permissible Payment Delays. The Company may delay any payment to a Participant
upon the Plan Administrator’s reasonable anticipation of one or more of the
following:




 
(a)
The Company’s income tax deduction with respect to such payment would be limited
or eliminated by application of Code Section 162(m); or




 
(b)
Making such payment would violate a term of a loan agreement to which the
Company or an Affiliate is a party, or other similar contract to which the
Company, or an Affiliate, is a party, and such violation would cause material
harm to the Company or an Affiliate; or




 
(c)
Making such payment would violate federal securities laws or other applicable
law.





Article IX
Administration


9.1
Plan Administration. This Plan shall be administered by the Deferred
Compensation Committee of the Company which shall act as the Plan Administrator.
The Plan Administrator shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article XII. The Plan
Administrator may exercise such additional powers and authority as may be
delegated to the Plan Administrator by the HR Committee of the Board of
Directors and such powers as are conferred under the terms of the Plan.



9.2
Administration Upon Change in Control. Upon a Change in Control the members of
the HR Committee of the Board of Directors, as constituted immediately prior to
such Change in Control, shall act as the Plan Administrator.




 
Upon such Change in Control, the management of the successor to the Company may
not act, directly or indirectly, remove the Plan Administrator, unless 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Plan Administrator. The individual who was the Chief
Executive Officer of the Company (or if such person is unable or unwilling to
act, the next highest ranking officer) prior to the Change in Control shall have
the authority (but shall not be obligated) to appoint an independent third party
to act as the Plan Administrator in lieu of the members of the HR


Page 16 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
Committee of the Board of Directors. Notwithstanding the foregoing, neither the
members of the HR Committee of the Board of Directors nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 11.2.




 
The members of the HR Committee of the Board of Directors, acting as the Plan
Administrator, shall have the exclusive authority to interpret the terms of the
Plan and resolve claims under the claims procedure (except appeals brought by a
Participant or Beneficiary).




 
The successor organization to the Company shall, with respect to the individuals
acting as the Plan Administrator identified under this Section, (i) pay all
reasonable expenses and fees of the Plan Administrator, (ii) indemnify the Plan
Administrator (including individual members of the HR Committee of the Board of
Directors) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administrator here under, except with respect to matters
resulting from the Plan Administrator’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Plan Administrator on all
matters related to the Plan, any rabbi trust, Participants, Beneficiary(ies) and
Accounts as the Plan Administrator may reasonably require.



9.3
Withholding. The Company shall have the right to withhold from any payment due
under the Plan (or any amount deferred into the Plan) any taxes required by law
to be withheld in respect of such payment (or Deferral).



9.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, Director, agent or organization, to whom or to which it delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Plan
Administrator, the HR Committee of the Board of Directors and their agents,
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or it (including but not limited to
reasonable attorney fees) which arise as a result of his or its actions or
failure to act in connection with the operation and administration of the Plan
to the extent lawfully allowable and to the extent that such claim, liability,
fine, penalty, or expense is not paid for by liability insurance purchased or
paid for by the Company. Notwithstanding the foregoing, the Company shall not
indemnify any person or organization if his or its actions or failure to act are
due to gross negligence or willful misconduct or for any such amount incurred
through any settlement or compromise of any action unless the Company consents
in writing to such settlement or compromise.



9.5
Expenses. The direct out of pocket expenses of administering the Plan shall be
paid by the Company.



9.6
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it


Page 17 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
sees fit, and may from time to time consult with legal counsel who shall be
legal counsel to the Company.



9.7
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.





Article X
Amendment and Termination


10.1
Amendment and Termination. The Plan is intended to be permanent, but the HR
Committee of the Board of Directors of the Company may at any time and from time
to time amend the Plan or may terminate the Plan as provided in this
Section 10.1




 
(a)
Amendments. The Company, by action taken by the HR Committee of the Board of
Directors, may amend the Plan at any time, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to vested
Deferrals made prior to the date of any such amendment or restatement without
the consent of the Participant. The HR Committee of the Board of Directors of
the Company may delegate to the Plan Administrator the authority to amend the
Plan without the consent of the Board of Directors of the Company for the
purpose of (i) conforming the Plan to the requirements of law, (ii) to
facilitate administration, (iii) to clarify provisions based on the Plan
Administrator’s interpretation of the document and (iv) to make such other
amendments as the Board may authorize.




 
(b)
Termination. The Company, by action taken by the HR Committee of the Board of
Directors, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum under the following conditions:




 
(1)
Company’s Discretion. The Company may terminate the Plan in its discretion,
provided that (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Prop. Treas. Reg.
Section 1.409A-1(c) if the same Participant participated in all of the
arrangements, are terminated; (ii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve (12) months of the termination of the arrangements; (iii)
all payments are made within twenty-four (24) months of the termination of the
arrangements; and (iv) the Company or its Affiliates do not adopt a new
arrangement that would be aggregated with any terminated arrangement under Prop.
Treas.


Page 18 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






   
Reg. Section 1.409A-1(c) if the same Participant participated in both
arrangements, at any time within five years following the date of termination of
the arrangement.




 
(2)
Change in Control. The Company may terminate the Plan within the thirty (30)
days preceding or the twelve (12) months following a Change in Control (as
defined in Prop. Treas. Reg. Section 1.409A-2(g)(4)(i)). For purposes of this
paragraph, a Change in Control shall be defined as provided in Prop. Treas. Reg.
Section 1.409A-2(g)(4)(i). The Plan is considered terminated under this
paragraph only if all substantially similar arrangements are terminated, and all
participants under such arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of such arrangements.




 
(3)
Dissolution; Bankruptcy Court Order. The Company may terminate the Plan within
twelve (12) months of a corporate dissolution taxed under Code Section 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 403(b)(1)(A), provided that the vested Account Balances are included in
Participants’ gross incomes in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture; or (iii) the first calendar year in which
the payment is administratively practicable.



10.2
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Plan Administrator, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Deferral
Election any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A. If, after application of the preceding sentence,
the Plan Administrator determines that a Participant’s Accounts are taxable or
if such Participant receives a notice of deficiency from the Internal Revenue
Service due to a violation of Code Section 409A, such Participant will receive
payment from his or her Accounts in a single lump sum. The amount of the payment
shall not exceed the lesser of (i) the Participant’s Account Balance or (ii) an
amount equal to the amount of income included in taxable income as a result of
such violation, plus an additional amount, to the extent permissible under
Treasury Department regulations, for penalties under Code Section 409A, other
taxes and interest or other costs. Payment under this Section 10.2, including
the amount of any taxes, penalties, interest or other costs, shall be applied
against the Participant’s Accounts and shall constitute fulfillment of the
Company’s payment obligation to such Participant under the Plan to the extent of
any such payments.






Page 19 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors





Article XI
Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, an Affiliate, or a trust
described in Section 11.2. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in assets of the Company or an Affiliate.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company or its Affiliates and any Employee, Director,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments from the Company hereunder, such rights are no greater than the
right of an unsecured general creditor of the Company.



11.2
Rabbi Trust. The Company or an Affiliate may, at its sole discretion, establish
a grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Company or from the assets of any such rabbi trust.
Payment from any such source shall reduce the Company’s obligation to the
Participant or Beneficiary under the Plan.





Article XII
Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Plan Administrator which shall make all
determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (Claimant).



12.2
In General. Notice of a denial of benefits will be provided within ninety (90)
days of the Plan Administrator’s receipt of the Claimant’s claim for benefits.
If the Plan Administrator determines that it needs additional time to review the
claim, the Plan Administrator will provide the Claimant with a notice of the
extension before the end of the initial ninety (90)-day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90)-day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Plan
Administrator expects to make a decision.



12.3
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a


Page 20 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



12.4
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the Plan Administrator. A Claimant who timely requests a review of the
denied claim (or his or her authorized representative) may review, upon request
and free of charge, copies of all documents, records and other information
relevant to the denial and may submit written comments, documents, records and
other information relevant to the claim to the Plan Administrator. All written
comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administrator may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.




 
(a)
In General. Appeal of a denied benefits claim must be filed in writing with the
Plan Administrator no later than sixty (60) days after receipt of the written
notification of such claim denial. The Plan Administrator shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the determination on review. The review will
take into account comments, documents, records and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.




 
(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth
(i) the specific reason or reasons for the denial, (ii) specific references to
the pertinent Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
relevant (as defined above) to the Claimant’s claim, and (iv) a statement
describing any voluntary appeal procedures offered by the plan and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.




Page 21 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
(c)
Claims Appeals Upon Change in Control. Upon a Change in Control, the members of
the Deferred Compensation Committee, as constituted immediately prior to such
Change in Control, shall continue to act as the Plan Administrator.




   
Upon such Change in Control, the Company may not remove any member of the
Deferred Compensation Committee, but may replace resigning members if 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.




   
The Plan Administrator shall have the exclusive authority at the appeals stage
to interpret the terms of the Plan and resolve appeals under the Claims
Procedure.




   
The Company shall, with respect to the Plan Administrator identified under this
Section, (i) pay all reasonable expenses and fees of the Plan Administrator,
(ii) indemnify the Plan Administrator (including individual committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Plan Administrator hereunder, except with respect to matters resulting from the
Plan Administrator’s gross negligence or willful misconduct, and (iii) supply
full and timely information to the Plan Administrator on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the Plan
Administrator may reasonably require.



12.5
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.




 
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 11.2, the
Participant or Beneficiary may file a claim directly with the trustees for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance and will be in included in
determining the Company’s trust funding obligation under Section 11.2.



12.6
Discretion of Plan Administrator. All interpretations, determinations and
decisions of the Plan Administrator with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.






Page 22 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors





Article XIII
General Conditions


13.1
Anti-Assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge a Director is expressly reserved. Notwithstanding the
provisions of Section 10.2, the Company makes no representations or warranties
as to the tax consequences to a Participant or a Participant’s beneficiary(ies)
resulting from a deferral of income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between a Director and the Company or any of
its subsidiaries or affiliated companies.



13.4
Notice. Any notice or filing required or permitted to be delivered to the Plan
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Plan Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:



Ball Corporation
10 Longs Peak Drive
Broomfield, CO 80021
Attn: Deferred Compensation Plan Administrator



 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.



13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions


Page 23 of 24


--------------------------------------------------------------------------------

Ball Corporation 2005 Deferred Compensation Plan For Directors






 
hereof and the Plan Administrator may elect in its sole discretion to construe
such invalid or unenforceable provisions in a manner that conforms to applicable
law or as if such provisions, to the extent invalid or unenforceable, had not
been included.



13.7
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Indiana shall govern the construction and administration of the Plan.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the 26th day of
April, 2006 to be effective as of the Effective Date.




Ball Corporation


By: David A. Westerlund (Print Name)


Its: Executive Vice President, Administration, and Corporate Secretary (Title)




 /s/ David A. Westerlund (Signature)

 
 
 
Page 24 of 24
 
 




 